DETAILED ACTION
Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Pick one from Group A: the cleaning composition – 
	A1) is applied by spraying (as in claims 2-5)
	A2) is rubbed, spread or brushed onto the surface using a cloth or brush (as in claim 6)
	A3) comprises dipping, dunking or submerging the surface into a container (as in claim 7)

Pick one from Group B: the surface is –
	B1) oil and/or natural gas production or processing equipment (as in claims 18-19)
	B2) an engine or a part thereof (as in claim 20)
	B3) restaurant and kitchen equipment (as in claims 21-22)
	B4) a conduit to be unclogged selected from a drain, tube, pipe, and grease trap (as in claim 23)

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: claims 1, 8-17, and 24-26.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Regarding Species A and Species B, the species groups lack unity of invention because the common technical features of a method for cleaning a contaminant from a surface, wherein the method comprises: applying a cleaning composition comprising a yeast fermentation product to the surface; allowing the cleaning composition to soak on the surface; and removing the cleaning composition from the surface, wherein the surface is industrial equipment or a part thereof, and wherein the yeast fermentation product comprises a biochemical-producing yeast and/or fermentation broth resulting from cultivation of a biochemical-producing yeast, and wherein the biochemical-producing yeast is Wickerhamomyces anomalus, Starmerella bombicol, Pseudozyma aphidis and/or Pichia guillierondii. are not special technical features as they do not make a contribution over the prior art in view of Sarro et al. (WO 2010/091433).
Sarro teaches a method for cleaning a contaminant from a surface [paragraphs 56-57], wherein the method comprises: applying a cleaning composition comprising a yeast fermentation product to the surface [paragraphs 17, 32, and 56-57]; allowing the cleaning composition to soak Pichia) fermentation product [paragraphs 32-37].
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838.  The examiner can normally be reached on M-F 7 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/NICOLE BLAN/Primary Examiner, Art Unit 1796